Citation Nr: 0934594	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  00-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for carpal 
tunnel syndrome of the right wrist. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969 and from March 1972 to January 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Columbia, South Carolina that, in 
pertinent part, denied service connection for an eye 
disability and granted service connection for carpal tunnel 
syndrome of the left and right wrists but assigned non-
compensable evaluations for these disabilities.  

The Veteran testified at a local hearing at the RO in May 
2000.

The case was remanded by the Board in December 2003 and in 
February 2005.  In December 2005, the case was returned to 
the Board.  At that time, the Board denied all of the 
Veteran's claims that were part of that appeal.  The Veteran 
appealed the Board's decision to the Court of Veteran's 
Claims (Court).  Pursuant to a Joint Motion for an Order 
Vacating the Board Decision and Incorporating the Terms of 
this Remand (Joint Motion), in an Order dated in July 2007 
the Court vacated the December 2005 Board decision and 
returned the case to the Board.  

In accordance with the instructions set forth in the Joint 
Remand, the Board readjudicated the Veteran's claims.  
Providing a more extensive statement of its reasons and 
bases, the Board denied service connection for various 
refractive errors and age related disorders of the eye, 
granted service-connection for corneal erosions and map-dot 
fingerprint dystrophy, and denied a compensable evaluation 
for postoperative carpal tunnel syndrome of the left upper 
extremity.  However, the Board remanded the issue of the 
appropriate initial rating for the Veteran's carpal tunnel 
syndrome in the right upper extremity for an additional 
examination because of an apparent inconsistency in a March 
2004 report of examination.  The Joint Motion indicated that 
the Board lacked the medical expertise to resolve this 
inconsistency against the Veteran.

The case was subsequently returned to the Board for appellate 
disposition of the remaining issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously noted, a Joint Motion determined that the Board 
lacked the requisite medical expertise to interpret certain 
findings that were contained in a March 2004 report of 
examination.  Specifically, the March 2004 report of 
examination indicated that the Veteran showed a very mild 
median sensory-motor peripheral neuropathy in his right upper 
extremity, but also indicated that there was no evidence of 
carpal tunnel syndrome bilaterally.  The parties to the Joint 
Motion concluded that the Board lacked the medical expertise 
to deduce from this language that the Veteran's very mild 
median neuropathy was not a symptom of carpal tunnel 
syndrome. 

As a result of this finding in the Joint Motion, in December 
2007 the Board remanded the Veteran's claim for a compensable 
evaluation for carpal tunnel syndrome of the right extremity 
for an additional examination and explanation.  

The claims file indicates that, after the December 2007 
remand, there was some confusion concerning the Veteran's 
address.  A letter was sent to an address in South Carolina 
by the RO/AMC in April 2009 informing the Veteran that he 
would be scheduled for an examination; however, the actual 
letter notifying the Veteran of the date and time of his 
examination is not in the file.  It appears that the 
information used by the hospital for scheduling included an 
address in New Hampshire.  The Supplemental Statement of the 
Case (SSOC) dated in June 2009 indicates that the Veteran 
failed to report for the examination.  A copy of the SSOC was 
apparently sent to the Veteran at an address in New 
Hampshire; this was returned to the sender.  A notation in 
the claims file indicates that a VA employee was unable to 
ascertain the Veteran's address in order to schedule him for 
an examination.  

According to the Board's research, the Veteran receives 
benefit government payments at a South Carolina address very 
similar to the one to which the April 2009 letter was sent.  
A copy of this address has been placed in the claims file.  

The Board is of the opinion that, due to the apparent 
confusion over the Veteran's address, he may not have 
received notice of his scheduled examination.  Furthermore, 
the record does not adequately document that the Veteran was 
provided notice of the date and time of the examination 
because the notification letter is not of record.  Therefore, 
the Board finds that another attempt should be made to 
schedule the Veteran for an examination, utilizing the South 
Carolina address at which he currently receives benefits for 
notification purposes.  Of course, the Board recognizes that 
the duty to assist is not a one way street and that the 
Veteran has an obligation to apprise VA of his current 
contact information.  See, e.g, Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If the Veteran fails to attend the 
rescheduled examination, his claim will be readjudicated with 
out it, which may additionally result in the denial of the 
benefit sought pursuant to 38 C.F.R. § 655(b).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be rescheduled for 
an appropriate VA examination of his right 
wrist.  A letter notifying the Veteran of 
the date and time of his examination 
should be sent to the address in South 
Carolina at which the Veteran currently 
receives government benefits. A copy of 
this letter should be placed in the claims 
file.  If the Veteran fails to report for 
the examination, evidence of such failure 
to report, such as a copy of a notation in 
the files of the VA Medical Center at 
which the examination was scheduled, 
should also be placed in the claims file.  

2.  The arrangements should be made for a 
neurological examination to be conducted.  
The examination is to ascertain the current 
nature and extent of any neurologic disorder 
of the right upper extremity.  All indicated 
testing, including electrodiagnostic testing, 
should be performed, as recommended by the 
examiner.  The examiner should be requested 
render an opinion regarding whether it is at 
least as likely as not (probability 50 
percent or greater) that any nerve disability 
of the right upper extremity is related to 
the veteran's service connected right carpal 
tunnel syndrome.  The claims folder should be 
made available for review in connection with 
this examination.  All indicated tests should 
be performed and all clinical findings set 
out in detail.  All manifestations of the 
carpal tunnel syndrome on the right side 
should be specifically set out so that a 
rating analysis can be performed.  The 
examiner should provide complete rationale 
for all conclusions reached.

3.  The Veteran's claim should then be 
readjudicated.  If the benefit sough on 
appeal remains denied, then the Veteran 
and his representative should be provided 
with an SSOC and given the opportunity to 
respond thereto.

Then, if indicated, the case should be returned to the Board 
for appellate disposition.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




